Citation Nr: 0603265	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  04-09 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for skin disability of 
the face.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected residuals of left elbow cubital 
syndrome release.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 shows active duty service from 
August 2000 to January 2002, with 4 months, 26 days prior 
active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and June 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO).  With regard to the November 2002 rating 
decision, a notice of disagreement was received in December 
2002, a statement of the case was issued in March 2003, and a 
substantive appeal was received in March 2003.  With regard 
to the June 2003 rating decision, a notice of disagreement 
was received in September 2003, a statement of the case was 
issued in December 2003, and a substantive appeal was 
received in March 2004.  The veteran failed to report for a 
Board hearing scheduled for December 2005.

The issues of entitlement to service connection for chronic 
sinusitis and entitlement to an evaluation in excess of 20 
percent for service-connected residuals of left elbow cubital 
syndrome release are addressed in the remand portion of the 
decision below and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Acne rosacea was manifested during the veteran's active duty 
service.


CONCLUSION OF LAW

Acne rosacea was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming that he suffers from a skin 
disability of the face which is related to his active duty 
service.  He has referred to the disorder as dermatophytosis. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

On one hand, the record contains no evidence of the veteran 
complaining of or being diagnosed with any skin conditions 
during service despite having several documented inservice 
examinations.  However, the record contains uncontradicted 
positive evidence which shows that the veteran currently 
suffers from the facial skin condition acne rosacea, but did 
not have a facial skin disorder before or at the time of his 
August 2000 enlistment.  In June 2000, a service entrance 
exam determined the veteran's facial area to be clinically 
normal and the record has no suggestion of facial skin 
complaints at any prior time.  An August 2002 VA examination 
was the first of multiple diagnoses of acne rosacea in the 
veteran's face.  Thus, the board is satisfied that the 
veteran suffers from the claimed disability.

The remaining question is one of whether or not the disease 
incurred during service or after service.  The Board notes 
that the veteran filed his original claim for this condition 
less than one month following his separation from service.  
Throughout the claim process, the veteran has been consistent 
in his account that his symptoms began in June 2001 while he 
was stationed in Saudi Arabia.  None of the veteran's 
inservice medical records contradict or support this account, 
but the Board finds no reason to doubt the veteran's 
credibility.  Unfortunately, there does not appear to be a 
report of discharge examination to show whether any skin 
disorder of the face was detected at the end of the veteran's 
service.  However, in June 2002 the veteran furnished the VA 
with a written witness statement which noted that the 
veteran's face had been red ever since returning from Saudi 
Arabia.

Following a careful review of the record, and with the 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that the evidence is at least in equipoise, 
and thus service connection for acne rosacea of the face is 
warranted.  38 U.S.C.A. § 5107.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  However, there is no detriment to 
the veteran as a result of any failure to fully comply with 
VCAA in view of the fact that the full benefit sought by the 
veteran with regard to the skin disability of the face issue 
is being granted by this decision of the Board.  




ORDER

Entitlement to service connection for acne rosacea is 
warranted.  To this extent the appeal is granted.



REMAND

With regard to the sinusitis issue, service medical records 
show treatment for sinus related complaints in November 2000 
and January 2001.  The January 2001 service medical record 
shows a pertinent assessment of acute sinusitis.  Although 
there is no subsequent inservice evidence of sinusitis, a VA 
examination in August 2002 listed a diagnosis of chronic 
sinusitis.  However, the report of that examination does not 
appear to include any clinical finding to support the 
diagnosis, and it also appears that an x-ray study of the 
sinuses at that time was interpreted as essentially negative, 
within the range of normal.  Under the circumstances, the 
Board believes that additional development of the medical 
evidence is necessary before the Board can undertake an 
informed review of the sinusitis issue. 

In November 2002, the RO granted service connection and a 
rating of 10 percent for left elbow cubital syndrome release.  
In December 2002, the veteran filed a timely notice of 
disagreement.  In February 2003, the RO issued a decision 
increasing the veteran's rating to 20 percent and thereafter 
a statement of the case was issued in March 2003.  Later in 
March 2003, the veteran submitted a reply letter which 
appears to include a substantive appeal of the RO's rating 
decision.  In the following months, the veteran supported his 
perfected appeal through the submission of additional VA 
outpatient treatment reports from the William Beaumont Army 
Medical Center and the VA Medical Center in El Paso, Texas.  
In September of 2003, the veteran twice repeated his desire 
to appeal.  The Board notes that the veteran has not received 
a supplemental statement of the case reflecting this issue 
and the new evidence.  Therefore the Board believes that 
further development, to include a supplemental statement of 
the case, is necessary.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of the claimed chronic 
sinusitis disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the following:

     a)  Is a diagnosis of chronic 
sinusitis warranted?

     b)  If so, is it at least as likely 
as not (a 50% or higher degree of 
probability) that the chronic sinusitis 
was manifested during the veteran's 
active duty service?  

2.  After completion of the above (and 
any additional development the RO may 
deem warranted with regard to the 
sinusitis and left elbow issues), the RO 
should review the expanded record (to 
include all evidence pertinent to the 
left elbow issue received since the most 
recent supplemental statement of the case 
on that issue) and determine if service 
connection is warranted for chronic 
sinusitis and whether a higher rating is 
warranted for the service-connected left 
elbow disability.  The appellant and his 
representative should be furnished a 
supplemental statement of the case as to 
any issues which remain denied.  After 
they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


